Citation Nr: 0612952	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for panic disorder with 
agoraphobia and major depressive disorder.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to February 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Seattle, 
Washington, (RO), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The evidence does not show that the veteran engaged in 
combat or experienced a stressor during active duty.  

2.  The competent medical evidence does not demonstrate that 
the veteran's panic disorder with agoraphobia and major 
depressive disorder are related to his active duty.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for panic disorder with agoraphobia 
and major depressive disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, July 2002, and 
May 2005; a rating decision in August 2002; a statement of 
the case in October 2003; and a supplemental statement of the 
case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed (including the 
type of evidence needed to substantiate a stressor consisting 
of a personal assault), the responsibilities of the parties 
in obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, __ 
Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, 
VA has satisfied its duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.   The appellant has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
attempted to conduct an examination in June 2005, but the 
veteran failed to report.  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Thus, VA has satisfied both the notice and duty 
to assist provisions of the law.

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Entitlement to service connection for PTSD

The veteran alleges that he was the victim of an attempted 
rape in 1975 that resulted in his current PTSD.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the veteran was in combat and no evidence that he experienced 
a stressful event during service.  

Recent VA treatment records include diagnoses of PTSD, with 
references to in-service attempted sexual assault and various 
pre-service traumatic events such as childhood physical and 
emotional abuse-related traumas. 

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat, and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In this case, however, the veteran does not allege a combat 
stressor.  While special criteria exist for adjudicating 
claims involving personal assault, the veteran has not 
responded to VA's attempts to obtain additional information 
regarding the purported personal assault stressor.  In 
addition, the veteran failed to report for a VA examination 
scheduled in order to obtain the type of information listed 
in 38 C.F.R. § 3.304(f)(3) to corroborate claimed inservice 
personal assaults.

In cases such as these, when a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged, yet unidentified and poorly described, inservice 
stressor.  The Board is not bound to accept the veteran's 
uncorroborated account of his experiences.  Wood, supra; 
Swann v. Brown, 5 Vet. App. 229 (1993).  The question of 
whether a specific event reported by a veteran as a stressor 
actually occurred is a question of fact for the Board to 
decide, involving, as it does, factors as much historical as 
psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Further, the medical diagnoses of PTSD do not corroborate 
that stressors occurred.  They are based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Entitlement to service connection for panic disorder with 
agoraphobia and major depressive disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for panic disorder with agoraphobia and major 
depressive disorder. 

Service medical records show that the veteran was treated for 
a concussion and alcohol intoxication in August 1976, 
overdosed on Sominex in September 1976, and received a 
diagnosis of adult adjustment reaction and status-post 
alcoholism in an undated consultation report.  Recent VA 
treatment records include diagnoses of panic disorder with 
agoraphobia and major depressive disorder.   

However, there is no competent medical evidence linking the 
veteran's current diagnoses to the findings in his service 
medical records.  As for the veteran's own assertions, as a 
layperson he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, his own 
assertions do not constitute competent medical evidence that 
his current panic disorder with agoraphobia and major 
depressive disorder are related to his active duty.  

In addition, the veteran failed to report for a VA 
examination scheduled in June 2005 that might have resulted 
in medical evidence in support of his claim.  

Finally, there are no pertinent findings in the post-service 
medical records for many years after the veteran's 
separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for panic disorder with agoraphobia and 
major depressive disorder must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.

Service connection for panic disorder with agoraphobia and 
major depressive disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


